Title: From John Adams to Oliver Wolcott, Jr., 22 July 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy July 22 1800

Inclosed is a Petition of Samuel Spring, for a Pardon, of the Crime of forging and passing Counterfeit Bills of the Bank of the United States. The Petition will be better placed among your files than mine: but the offence is of a nature so heinous that without your Advice I shall mitigate nothing of the Punishment.
Col Smith writes that he has not received his Commission: I pray you to send it to him without Loss of time as I have written to him that I have appointed him and he will enter immediately on the Execution of his office as Surveyor and Inspector of the Port of New York in the Place of Mr Lasher resigned. With great / Regard

J. Adams